464 S.E.2d 46 (1995)
342 N.C. 404
Eugene K. FRANKLIN, David L. Franklin, Co-Executors of the Estate of Henry B. Franklin, and Wava K. Franklin
v.
WINN DIXIE RALEIGH, INC.
No. 610A94.
Supreme Court of North Carolina.
December 8, 1995.
Marvin Schiller and William E. Moore, Jr., Raleigh, for plaintiffs-appellants.
Patterson, Dilthey, Clay & Bryson, L.L.P. by G. Lawrence Reeves, Jr., Raleigh, for defendant-appellee.
PER CURIAM.
The decision of the Court of Appeals is affirmed based on the authority of Grossman v. Moore, 341 N.C. 185, 459 S.E.2d 715 (1995).
AFFIRMED.
ORR, J., did not participate in the consideration or decision of this case.